DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 allowed.
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: 
The most relevant prior art of record is Nishijima (US20200138212A1). Nishijima teaches A rotary lid for a water container comprising (Fig.9 shows the closure assembly 26): a lid body having a connecting water inlet and a shaft hole (fig.9 shows the second base portion 92 opening 280 and shaft hole where the spring 360 is inserted), a rotary handle rotatably connected to the lid body (Fig. 9 and 10 shows the handle indirectly connected to the second base portion 92). Nishijima does not teach a suction nozzle rotatably connected to the rotary handle; wherein, the rotary handle has a handle body and a rotating shaft with an end protruding from an inner wall of the handle body, the rotating shaft is inserted inside the shaft hole on the lid body, the rotary handle is disposed on the lid body rotating around the rotating shaft; and the rotating shaft has a first notch located at an end of the rotating shaft; the suction nozzle has a sucking water inlet, a water passage, a drinking hole and a limiting slot matching with the end of the rotating shaft, the water passage is in communication with the sucking water inlet and the drinking hole, the limiting slot is located adjacent to the sucking water inlet and the end of the rotating shaft is inserted inside the limiting slot with the first notch resting against the limiting slot, such that rotation of the suction nozzle is driven and limited by the rotary handle; when the rotary handle and the suction nozzle are rested on the lid body, the sucking water inlet is not in communication with the connecting water inlet on the lid body; and when the suction nozzle rotates up by the rotary handle, the sucking water inlet on the suction nozzle is in communication with the connecting water inlet on the lid body. 
See additional relevant prior art that fails to teach wherein the rotary handle, the suction nozzle and the flip body are connected via the rotating shaft and the pin. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 9:30 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735          

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735